Citation Nr: 1521549	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-14 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder, to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from June 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of this hearing is of record.  From the date of the hearing, the record was held open for 60 days to allow for the submission of additional evidence for consideration.  In March 2014 and April 2015, the undersigned granted the attorney's motion for an additional 30 day extension.  

In May 2015, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

The Veteran's electronic claims files in VBMS and Virtual VA have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed before the claim on appeal may be adjudicated.  See 38 C.F.R. § 3.159(c).

The Veteran essentially contends that his current lumbosacral spine disorder was caused or aggravated by a back injury sustained during his period of active service in March or April 1977.  During the November 2014 Videoconference hearing he testified that his low back was injured while he was guiding a rolling supply cart carrying 20 boxes of paper, each weighing approximately 25 to 30 pounds, down a ramp when a rotating wheel on the cart malfunctioned and unexpectedly caused the cart to turn which caused his back, arms and torso to be jerked sideways.  He reportedly felt something pop in his back and felt an electrical sensation from his low back up to his neck.  He reported that he sought in-service medical treatment for back pain following this incident and was diagnosed with paravertebral muscle strain.  He reported that he received a "pencil waiver" that prohibited any lifting for 5 to 7 days.  He was subsequently cleared to resume his normal, full duty, but reportedly continued to experience constant, dull, minor back pain which he reportedly ignored.  He reported that back pain has persisted ever since and worsened over time.  He reported periodic episodes of severe back pain with radicular symptoms into his bilateral lower extremities since the 1980s.  He reported that in 2009, his back pain got to the point that he sought VA treatment and was diagnosed with degenerative disc disease of his lower lumbar spine.  He explained that he did not seek treatment prior to 2009 due to lack of health insurance and knowledge that he may seek treatment through the VA until 2009. 

The Veteran's service treatment records show complaints of pain in the thoracic and lumbar areas of the back due to injury sustained while pushing a cart down a ramp in April 1977.  X-ray examination of the lumbar and thoracic spine were normal with the exception of exaggeration of the lumbosacral angle which may have been positional and was of questionable significance.  Diagnostic assessment was paravertebral muscle strain.  Treatment included rest and Robaxin medication.  Complaints of continued back pain were noted on two occasions later that month and during separation examination in August 1977.  

Sporadic post-service VA treatment records document the Veteran's statements relating his current back complaints to injury during service with continued back pain since his in-service injury.  The August 2011 VA examiner stated that review of the Veteran's VA treatment records showed diagnosis of degenerative joint disease on x-ray examination of the lumbar spine in October 2010.  A November 2010 lumbar spine radiology report showed lower lumbar and lumbosacral dual level discogenic disease and probable associated foraminal stenosis could not be excluded.  A May 2012 VA emergency room note shows diagnostic assessment of lumbar radiculopathy and differential diagnosis of spinal stenosis.  May 2012 x-ray of the lumbar spine showed narrowing of L4-L5 and L5-S1 disc spaces with no significant change since 2010.  MRI of the lumbar spine in May 2012 showed degenerative discopathy through the lumbar spine, most pronounced at L4-L5; small annular disc bulge at L4-S1; and mild central spinal canal stenosis and bilateral neuroforaminal narrowing at L4-L5.

In March 2011 Residual Functional Capacity and Service-Connected Questionnaires, Dr. BK, the Veteran's VA primary care physician who reportedly had been treating the Veteran for diagnosis of low back pain since November 2010, stated that it is more likely that the Veteran's current diagnosis and symptoms are a direct result of his military service.  He stated that it is his expert medical opinion that the diagnosis is more than likely secondary to a current diagnosed illness, injury or disease that is directly related to the Veteran's military service.  No supporting rationale was provided and this opinion is therefore inadequate for the purpose of adjudicating the claim on appeal.

During VA examination in August 2011, the examiner noted diagnosis of degenerative disc disease of the lumbar spine, which he indicated was diagnosed or had onset in 1977.  Nevertheless, he opined that the Veteran's claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  On review, the Board finds that the August 2011 VA examiner's opinion is also inadequate for the purpose of adjudicating the claim on appeal.  

Specifically, the opinion is internally inconsistent in that it states that the claimed back condition was less likely than not incurred in or caused by the Veteran's in-service back injury, yet the examiner noted that degenerative disc disease was diagnosed or had onset in 1977.  The examiner also did not address the Veteran's consistent lay statements of continuity of symptomatology or the favorable opinion from Dr. BK dated in March 2011.  Also, the opinion is based in part on the absence of documented post-service follow-up until 2009, which the Veteran explained was due the relatively minor severity of back pain and lack of health insurance.  The examiner also did not cite any medical literature or to any treatment records in this case to support his statement that "paravertebral muscle strain does not cause degenerative disc disease."  Accordingly, the Board agrees that a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, December 2011 and April 2012 Social Security Administration (SSA) inquiries suggest that the Veteran has applied for or received SSA disability benefits.  Thus, efforts must be made to obtain records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, VA treatment records currently associated with the claims file appear to be incomplete with only sporadic treatment records dating from November 2010 to September 2011 and from May 2012 to December 2014.  Both the Veteran and the VA examiner have alluded to relevant VA treatment records dated in 2009.  Thus, the Veteran's complete VA treatment records must be obtained from the Bay Pines VAMC dating since 2009.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all medical records upon which any award/denial of SSA disability benefits was based.  All records requests and any responses must be documented in the claims file.

2. Request that the Veteran identify any additional relevant treatment records, VA and non-VA, which pertain to his claimed lumbosacral spine disorder that have not yet been associated with the claims file. Of specific interest is any treatment records showing complaints, treatment, and diagnosis of the claimed disability at any time since his service discharge in August 1977.  He should be requested to provide authorization necessary to enable VA to obtain any relevant private treatment records identified. 

Regardless of the Veteran's response, obtain and associate with the claims file all clinical treatment and diagnostic testing pertaining to the spine from the Bay Pines VAMC dating since 2009.   

Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. After obtaining all outstanding records, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed lumbosacral spine disorder.  The claims file, access to Virtual VA and VBMS, and a copy of this REMAND must be provided to the examiner.  The examiner should review the record, and indicate that such review was performed.  The examiner should elicit from the Veteran a complete history of the claimed disability.

Following a review of the record and examination, to include any necessary tests and indicated studies, the examiner should identify any current lumbosacral spine condition during examination and in the record, as well as any associated neurological manifestations.  As to each identified lumbosacral spine condition, to include degenerative disc disease, the examiner must opine whether it is at least as likely as not (a 50/50 probability or greater) that each such condition had onset during service or is otherwise etiologically related to any event, injury, or illness during service, to include the in-service back injury noted in service treatment records in April 1977 and during separation examination in August 1977.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  

4. Review the examination and opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

5. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

